1
2
3
                                                                           O
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    JASPER ERIC LEE JONES,                         Case No. 2:19-cv-06341-JGB-KES
12                 Petitioner,                     ORDER DISMISSING ACTION
13          v.                                      WITHOUT PREJUDICE FOR
                                                 FAILURE TO PROSECUTE AND TO
14    CHRISTIAN PFEIFFER, Warden,                 COMPLY WITH COURT ORDERS
15                 Respondent.
16
17
18                                              I.
19                                     BACKGROUND
20         On April 11, 2019, Petitioner Jasper Eric Lee Jones (“Petitioner”)
21   constructively filed an application in the Ninth Circuit for authorization to file a
22   second or successive 28 U.S.C. § 2254 habeas corpus petition in the district court.
23   (See Dkts. 1, 2.) The Ninth Circuit denied Petitioner’s application, because he “has
24   not filed a first habeas petition challenging his Los Angeles County conviction for
25   voluntary manslaughter,” and transferred the application to this Court for
26   processing as a habeas petition pursuant to 28 U.S.C. § 2254. (Dkt. 2.) The
27   operative Petition (Dkt. 1 [the “Petition”]) is the application filed before the Ninth
28

                                                1
1    Circuit in April.
2          On July 29, 2019, the Court dismissed the Petition with leave to amend,
3    instructing Petitioner to include in his First Amended Petition (“FAP”) facts
4    supporting the grounds asserted in the Petition by August 27, 2019. (Dkt. 4.)
5    Having received no response from Petitioner, on September 12, 2019, the Court
6    issued an order to show cause (“OSC”) requiring Petitioner to file his FAP and
7    either file an in forma pauperis (“IFP”) application or pay the $5.00 filing fee by
8    October 1, 2019. (Dkt. 5.) Petitioner never responded.
9                                               II.
10                                       DISCUSSION
11         It is well-established that a district court may dismiss an action for failure to
12   prosecute, failure to follow court orders, or failure to comply with the federal or
13   local rules. See Fed. R. Civ. P. 41(b); Link v. Wabash R. Co., 370 U.S. 626, 629-
14   30 (1962); Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995) (per curiam). Local
15   Rule 41-1 provides that “[c]ivil suits which have been pending for an unreasonable
16   period of time without any action having been taken therein may, after notice, be
17   dismissed for want of prosecution.” L.R. 41-1.
18         In this case, Petitioner has failed to comply with Court orders. Because
19   Petitioner has not filed his FAP or IFP Application or $5.00 fee, Petitioner has
20   failed to comply with a Court order. (Dkt. 4.) Petitioner also failed to comply with
21   the Court’s OSC. (Dkt. 5.) In fact, Petitioner has not submitted any filing to the
22   Court in over six months, effectively abandoning this action.
23         In determining whether to dismiss a case for failure to prosecute or failure to
24   comply with court orders, a district court should consider the following five factors:
25   “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s need
26   to manage its docket; (3) the risk of prejudice to the defendants; (4) the public
27   policy favoring disposition of cases on their merits; and (5) the availability of less
28   drastic sanctions.” In re Phenylpropanolamine (PPA) Prods. Liab. Litig., 460 F.3d
                                                 2
1    1217, 1226 (9th Cir. 2006) (quoting Malone v. U.S. Postal Serv., 833 F.2d 128, 130
2    (9th Cir. 1987)). The test is not “mechanical,” but provides a “non-exhaustive list
3    of things” to “think about.” Valley Eng’rs v. Elec. Eng’g Co., 158 F.3d 1051, 1057
4    (9th Cir. 1998).
5          Here, the five factors support dismissal of Petitioner’s action based on failure
6    to prosecute this case and to comply with Court orders. The first factor—the
7    public’s interest in the expeditious resolution of litigation—“always favors
8    dismissal.” Yourish v. Cal. Amplifier, 191 F.3d 983, 990 (9th Cir. 1999).
9          The second factor—the Court’s need to manage its docket—also supports
10   dismissal. Petitioner’s “noncompliance has caused the action to come to a complete
11   halt, thereby allowing [him] to control the pace of the docket rather than the Court.”
12   Id. This action has been pending since April, but Petitioner has stopped
13   responding. Petitioner has disregarded two Court orders. Petitioner’s inaction
14   frustrates the public’s interest in the expeditious resolution of litigation and the
15   Court’s need to manage its docket. It is Petitioner’s responsibility to move his
16   action toward a disposition at a reasonable pace, while avoiding dilatory and
17   evasive tactics. Morris v. Morgan Stanley, 942 F.2d 648, 652 (9th Cir. 1991).
18         The third factor—prejudice to Defendant—supports dismissal. “[T]he failure
19   to prosecute diligently is sufficient by itself to justify a dismissal, even in the
20   absence of a showing of actual prejudice to the defendant from the failure … The
21   law presumes injury from unreasonable delay.” Southwest Marine, Inc. v. Danzig,
22   217 F.3d 1128, 1138 (9th Cir. 2000) (citing Moneymaker v. CoBen (In re Eisen),
23   31 F.3d 1447, 1452 (9th Cir. 1994)).
24         The fourth factor—public policy favoring a disposition of an action on its
25   merits—weighs against dismissal. Pagtalunan v. Galaza, 291 F.3d 639, 643 (9th
26   Cir. 2002).
27         The fifth factor—availability of less drastic sanctions—favors dismissal. As
28   explained above, Petitioner has effectively abandoned this action. Under these
                                                  3
1    circumstances, the Court is unable to impose a lesser effective sanction.
2          Because four of five enumerated factors support dismissal, this action is
3    dismissed pursuant to Rule 41(b) and Local Rule 41-1. Local Rule 41-2 provides,
4    “[u]nless the Court provides otherwise, any dismissal pursuant to [Local Rule] 41-1
5    shall be without prejudice.” L.R. 41-2. In general, a court has discretion to dismiss
6    an action under Rule 41(b) with or without prejudice. See Fed. R. Civ. P. 41(b);
7    Al-Torki v. Kaempen, 78 F.3d 1381, 1385 (9th Cir. 1996). Considering all of the
8    circumstances, this action shall be dismissed in its entirety without prejudice.
9                                             III.
10                                     CONCLUSION
11         For the foregoing reasons, this action is DISMISSED WITHOUT
12   PREJUDICE.
13
14   DATED: October 30, 2019
15
16                                          ____________________________________
                                            HON. JESUS G. BERNAL
17
                                            UNITED STATES DISTRICT JUDGE
18
     Presented by:
19
20   ____________________________________
     KAREN E. SCOTT
21
     United States Magistrate Judge
22
23
24
25
26
27
28
                                                4
